Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Exhibit 99.1 Almost Family Reports First Quarter 2010 Results First Quarter Highlights: · Net service revenues increased 19% to $81.8 million · Visiting Nurse (VN) segment net revenues rose 22% to $71.5 million · Net income increased 33% to $7.4 million · Diluted EPS increased 19% to $0.80 per share on 13% more shares outstanding · Quarterly operating cash flow of $13.7 million – strongest in the Company’s history · Approximately $100 million in cash plus credit facility available to fund acquisitions Louisville, KY, April 28, 2010 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing services, announced today its financial results for the three months ended March 31, 2010. William Yarmuth, Chief Executive Officer, commented, “We’re very pleased to report our first quarter operating results which truly highlight the strength of our underlying core business. Our VN segment generated 20% organic revenue growth over the same quarter last year.” Yarmuth added: “The recent passage of health care reform legislation now provides us with reasonable reimbursementvisibility for the next three years. Combined with our strong financial condition and access to additional capital, this reimbursement clarity positions us to take advantage of our acquisition opportunities which have largely been on hold for the past year.” First Quarter Financial Results Almost Family reported first quarter 2010 net service revenues of $81.8 million, an 18.6% increase from $68.9 million in the first quarter of 2009. Net income for the first quarter of 2010 was $7.4 million, or $0.80 per diluted share, compared to $5.6 million, or $0.68 per diluted share, in the first quarter of 2009.The weighted average shares outstanding for purposes of calculating diluted earnings per share increased 13% between periods. 1 First Quarter Segment Results Net revenues in the Visiting Nurse segment for the first quarter of 2010 were $71.5 million, a 22% increase from $58.7 million in the first quarter of 2009.The total revenue growth of $12.8 million came from a 17% organic growth rate plus $1.0 million from acquired operations.Organic Medicare admissions growth was 13% and organic Medicare Episodic growth was 16%.Operating income before corporate expense in the VN segment for the first quarter of 2010 was $15.9 million, a 30% increase from $12.2 million in the first quarter of 2009. Net revenues in the Personal Care (PC) segment for the first quarter of 2010 were flat at $10.2 million for the first quarter of 2010 and 2009.Operating income before unallocated corporate expense in the PC segment for the first quarter of 2010 was $1.3 million, a 13% increase from $1.1 million in the first quarter of 2009. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on April 28, 2010, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning April 28, 2010 at 2:00 p.m. ET and ending on May 12, 2010. The replay telephone number is 1-877-660-6853 (USA) or 1-201-612-7415 (International). Account Number: 3055 and Passcode: 349687. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning April 28, 2010 at approximately 2:00 p.m. ET and will remain available until May 28, 2010. 2 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months ended March 31, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $20 and ($1) ) 2 Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ 3 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2010 ASSETS (UNAUDITED) December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility - - Capital lease obligations - 40 Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,155 and 9,151 issued and outstanding Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ 4 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months ended March 31, Cash flows from operating activities: Net income $ $ Loss from discontinued operations ) 2 Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets Other assets 6 ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired (1 ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility (repayments) borrowings - ) Proceeds from stock option exercises 76 36 Tax benefit from non-qualified stock option exercises 21 Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Cash flows from discontinued operations: Operating activities ) 2 Investing activities - - Financing activities - - Net cash used in discontinued operations ) 2 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months ended March 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % % 44 % $ % $ % $ % Operating income before corporate expenses: Visiting Nurse $ % $ % $ % Personal Care % Corporate expenses % % % Operating income % % % Interest expense, net 89 % % ) -71.6 % Income tax expense % % % Net income from continuing operations $ % $ % $ % EBITDA from continuing operations $ % $ % $ % 6 ALMOST FAMILY, INC. AND SUBSIDIARIES VISITING NURSE SEGMENT OPERATING METRICS Three Months ended March 31, Change Amount % Rev Amount % Rev Amount % Average number of locations 84 74 10 % All payors: Patients Months % Admissions % Billable Visits % Medicare Statisitics: Revenue (in thousands) $ % $ % $ % Billable visits % Admissions % Episodes % Revenue per completed episode $ $ $ % Visits per episode % PERSONAL CARE RESULTS OF OPERATION Three Months ended March 31, Change Amount % Rev Amount % Rev Amount % Average number of locations 23 22 1 % Admissions ) -3.9 % Patient months of care % Patient days of care % Billable hours % Revenue per billable hour $ $ $ % Non-GAAP Financial Measure The information provided in the tables in this release includes certain non-GAAP financial measures as defined under Securities and Exchange Commission (SEC) rules.In accordance with SEC rules, the Company has provided, in the supplemental information and the footnotes to the tables, a reconciliation of those measures to the most directly comparable GAAP measures. EBITDA: EBITDA is defined as income before depreciation and amortization, net interest expense and income taxes. EBITDA is not a measure of financial performance under accounting principles generally accepted in the United States of America. It should not be considered in isolation or as a substitute for net income, operating income, cash flows from operating, investing or financing activities, or any other measure calculated in accordance with generally accepted accounting principles. The items excluded from EBITDA are significant components in understanding and evaluating financial performance and liquidity. Management routinely calculates and communicates EBITDA and believes that it is useful to investors because it is commonly used as an analytical indicator within our industry to evaluate performance, measure leverage capacity and debt service ability, and to estimate current or prospective enterprise value. EBITDA is also used in certain covenants contained in our credit agreement. 7 The following tables set forth a reconciliation of Continuing Operations Net Income to EBITDA: ALMOST FAMILY, INC. AND SUBSIDIARIES RECONCILIATION OF EBITDA (In thousands) Three Months ended March 31, Net income from continuing operations $ $ Add back: Interest expense 89 Income tax expense Depreciation and amortization Amortization of stock-based compensation Earnings before interest, income taxes,depreciation and amortization (EBITDA)from continuing operations $ $ About Almost Family Almost Family, Inc., founded in 1976, is a leading regional provider of home health nursing services, with branch locations in Florida, Kentucky, Connecticut, New Jersey, Ohio, Massachusetts, Alabama, Missouri, Illinois, Pennsylvania, and Indiana (in order of revenue significance). Almost Family, Inc. and its subsidiaries operate a Medicare-certified segment and a personal care segment. Altogether, Almost Family operates over 100 branch locations in 11 U.S. states. Forward Looking Statements All statements, other than statements of historical facts, included in this news release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements may be identified by the use of forward-looking terminology such as "may," "will," "expect," "believe," "estimate," "project," "anticipate," "continue," or similar terms, variations of those terms or the negative of those terms. These forward-looking statements are based on the Company's current plans, expectations and projections about future events. Because forward-looking statements involve risks and uncertainties, the Company's actual results could differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. The potential risks and uncertainties which could cause actual results to differ materially include: regulatory approvals or third party consents may not be obtained, the impact of further changes in healthcare reimbursement systems, including the ultimate outcome of potential changes to Medicare reimbursement for home health services and to Medicaid reimbursement due to state budget shortfalls; the ability of the Company to maintain its level of operating performance and achieve its cost control objectives; changes in our relationships with referral sources; the ability of the Company to integrate acquired operations; government regulation; health care reform; pricing pressures from Medicare, Medicaid and other third-party payers; changes in laws and interpretations of laws relating to the healthcare industry; potential audits and investigations by governmental and regulatory agencies; and the Company’s self-insurance risks.For a more complete discussion regarding these and other factors which could affect the Company's financial performance, refer to the Company's various filings with the Securities and Exchange Commission, including its filing on Form 10-K for the year ended December 31, 2009, in particular information under the headings "Special Caution Regarding Forward-Looking Statements" and “Risk Factors.” The Company undertakes no obligation to update or revise its forward-looking statements.
